DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11, 13-20 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For example claim 1 recites “A recognition parameter optimization device, comprising: a communication unit configured to receive …; a storage configured to store …; and an arithmetic unit configured to optimize …” i.e., the server computer 9 corresponds to an example of a “recognition parameter optimization device” of the disclosure, the arithmetic unit 91 corresponds to an example of an “arithmetic unit” of the disclosure, the storage 92 corresponds to an example of a “storage” of the disclosure,  the communication unit 93 corresponds to an example of a “communication unit” of the disclosure (Fig. 1 and Para 103).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10-12, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2018-063973 Pub. Date April 19, 2018.
	Regarding Claim 1,  JP2018-063973 teaches a recognition parameter optimization device (Page 9, condition adjustment processing i.e., recognition parameter optimization device by adjusting the component data Dp based on the plurality of captured images I stored in the storage unit 120) comprising:
	a communication unit  (Para 24, imaging control unit 140) configured to receive image data (Para 24, the imaging control unit 140 captures an 
	based on a result of performing an image processing for a luminance indicated by the image data (Para 24, the imaging control unit 140 captures an image of the component by the imaging camera 51 while irradiating the component from the illumination 52 with light i.e., based on a result of performing an image processing for a luminance indicated by the image data)
	which is obtained by imaging the component by a camera (Para 24, (Para 24, the imaging control unit 140 captures an image of the component by the imaging camera 51) 
	while irradiating light to the component from an illuminator (Para 24, irradiating the component from the illumination 52 with light), using a threshold value (Para 27, the recognition parameter R is a reference point of the component, specifically, a luminance threshold Bt (FIG. 6) used for detecting the lead El (FIG. 6) from the captured image I i.e., using a threshold value) and 
	mount the component on a board based on a result of the component recognition (Para 24, a component mounting machine 1, a component having various types of 
	a storage (Fig. 2 Unit 120 and Para 17, storage unit 120) configured to store the image data received by the communication unit (Para 12, the component mounting machine may be configured so that the plurality of captured images stored in the storage unit include a 1 captured image that is a captured image that does not satisfy the component recognition condition and a 2 captured image that is a captured image satisfying the component recognition condition i.e., store the image data received by the communication unit); and
	an arithmetic unit (Fig. 2 Unit 110 and Para 17, arithmetic processing unit 110) configured to optimize a luminance, related condition indicating a combination of a brightness of the light of the illuminator and the threshold value used in the component recognition (Para 27, the recognition parameter R is a reference point of the component, specifically, a luminance threshold Bt (FIG. 6) used for detecting the lead El (FIG. 6) from the captured image I i.e., configured to optimize a luminance, 
	based on the image data stored in the storage and store an optimized luminance related condition in the storage (Para 24, the arithmetic processing unit 110 controls the intensity of the light irradiated by the illumination 52 based on the illumination level Ll stored in the storage unit 120 i.e., based on the image data stored in the storage and store an optimized luminance related condition in the storage).
	Regarding Claim 2,  JP2018-063973 teaches wherein: the  storage is configured to store the image data (Para 12, the component mounting machine may be configured so that the plurality of captured images stored in the storage unit include a 1 captured image that is a captured image that does not satisfy the component recognition condition and a 2 captured image that is a captured image satisfying the component recognition condition i.e., the storage is configured to store the image data)  in association with an attribute of the image data (Fig. 4 and Para 27, FIG. 4. FIG. 4 is a diagram showing an example of the structure of the component data in a table format i.e., an attribute of the image data), 
	the attribute is distinguished at least by a type of the component included in the image data (Fig. 4 and Para 27, the component data Dp is created for each of the feeder positions F on which the plurality of tape feeders 281 are mounted, in other words, each of the plurality of feeder positions F. Each piece of component data Dp has a target package Po, an external dimension S, a read information L, and a recognition parameter R. The target package Po is one package P set for the corresponding feeder position F among a plurality of types of packages P, and the external dimension S and 
	the arithmetic unit (Fig. 2 Unit 110 and Para 17, arithmetic unit ) is configured to optimize the luminance related condition in performing the component recognition for the type of the component corresponding to the same attribute based on a plurality of pieces of image data having the same attribute (Fig. 5 and Para 29, a condition adjustment process performed in parallel with substrate production. By executing the condition adjustment program stored in the storage unit 120, the arithmetic processing unit 110 executes the condition adjustment processing of FIG. 5 individually for each of the plurality of tape feeders 281. In this condition adjustment processing, a total of 20 pieces of the NG captured image In and the OK captured image Io out of the captured images I used for the component recognition are acquired alternately, and the conditions Dp and Ll are corrected based on the captured images I and I 1 i.e., optimize the luminance related condition in performing the component recognition for the type of the component corresponding to the same attribute based on a plurality of pieces of image data having the same attribute).
	Regarding Claim 4,  JP2018-063973 teaches wherein, if the communication unit receives the attribute of the image data planned to be obtained in the component recognition, the arithmetic unit transmits the luminance related condition optimized based on the image data having the attribute received by the communication unit to the component mounter via the communication unit (Para 28-29).
	Regarding Claim 10,  JP2018-063973 teaches wherein: the component is recognized in the component recognition based on a comparison of the component extracted from the image data using the threshold value of the luminance related condition and a component related condition on a configuration of the component, and
the arithmetic unit is configured to optimize the component related condition based on the configuration of the component extracted from the image data using the threshold value of the optimized luminance related condition and store an optimized component related condition in the storage (Para 31-32).
	Regarding Claim 11,  JP2018-063973 teaches a component mounter configured to perform component recognition to recognize a component based on a result of performing an image processing for a luminance indicated by the image data, which is obtained by imaging the component by a camera while irradiating light to the component from an illuminator, using a threshold value and mount the component on a board based on a result of the component recognition; and the recognition parameter optimization device according to  claim 1 (Para 31).
	Regarding Claim 12,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 17,  JP2018-063973 teaches wherein: the component is recognized in the component recognition based on a comparison of the component extracted from the image data using the threshold value of the luminance related condition and a component related condition on a configuration of the component, and
the arithmetic unit is configured to optimize the component related condition based on the configuration of the component extracted from the image data using the 
	Regarding Claim 18,  JP2018-063973 teaches wherein: the component is recognized in the component recognition based on a comparison of the component extracted from the image data using the threshold value of the luminance related condition and a component related condition on a configuration of the component, and
the arithmetic unit is configured to optimize the component related condition based on the configuration of the component extracted from the image data using the threshold value of the optimized luminance related condition and store an optimized component related condition in the storage (Para 31-32).
	Regarding Claim 19,  JP2018-063973 teaches a component mounter configured to perform component recognition to recognize a component based on a result of performing an image processing for a luminance indicated by the image data, which is obtained by imaging the component by a camera while irradiating light to the component from an illuminator, using a threshold value and mount the component on a board based on a result of the component recognition; and the recognition parameter optimization device according to claim 2 (Para 31).
	Regarding Claim 20,  JP2018-063973 teaches a component mounter configured to perform component recognition to recognize a component based on a result of performing an image processing for a luminance indicated by the image data, which is obtained by imaging the component by a camera while irradiating light to the component from an illuminator, using a threshold value and mount the component on a board 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-063973 Pub. Date April 19, 2018 in view of JP2002-366613 Dated December 20, 2002.
	Regarding Claim 3, JP2018-063973 that attributes are differentiated for each tape feeder 281 (Para 25-26) but does not specifically teaches wherein the attribute is distinguished by a combination of the type of the component and at least one of a manufacturer of the component as a target of the component recognition, the camera used in the component recognition, and the component mounter having performed the component recognition.
	However, in the same field of endeavor, JP2002-366613 teaches from Fig. 20 that the image recognition information table stores a plurality of image recognition information. The image recognition information includes a component shape code, a camera type, an illumination method, luminance, an illumination angle, recognition image data, and a recognition rate (Para 73). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of JP2018-063973 with the method of JP2002-366613 so as to start production early stage when the production of a new type of product is launched (See JP2002-366613 Para 7).
	Regarding Claim 13,  ,  JP2018-063973 teaches wherein, if the communication unit receives the attribute of the image data planned to be obtained in the component recognition, the arithmetic unit transmits the luminance related condition optimized based on the image data having the attribute received by the communication unit to the component mounter via the communication unit (Para 28-29).

	Allowable Subject Matter
Claims 5-9, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to teach the limitation of “ wherein, if the communication unit receives the image data obtained by the component mounter imaging the component before start of the component recognition, the arithmetic unit transmits the luminance related condition optimized based on the image data having a predetermined relationship with the image data received by the communication unit to the component mounter via the communication unit”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagao et al. Pub. No. US 20040109172 A1 - Electronic parts mounting apparatus and method
Maiden Pub. No. US 20120140986 A1 - PROVIDING IMAGE DATA

Nakayama et al. Pub. No. US 20120293648 A1 - COMPONENT MOUNTING SYSTEM, IMAGE RECOGNITION DATA PREPARATION APPARATUS, AND IMAGE RECOGNITION DATA PREPARATION METHOD
Miyatani et al. Pub. No. US 20150125035 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM FOR POSITION AND ORIENTATION MEASUREMENT OF A MEASUREMENT TARGET OBJECT
Fujita et al. Pub. No. US 20160035940 A1 - LIGHT EMITTING APPARATUS, MANUFACTURING METHOD OF LIGHT EMITTING APPARATUS, LIGHT RECEIVING AND EMITTING APPARATUS, AND ELECTRONIC EQUIPMENT
Hattori et al. Pub. No. US 20180114299 A1 - IMAGE PROCESSING APPARATUS, WARNING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647